OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 16, 1977. On April 15, 1985, respondent was convicted, after a nonjury trial in the County Court, Suffolk County, of four counts of sodomy in the first degree, a class B felony, in violation of Penal Law § 130.50. On May 28, 1985, respondent was sentenced on each of the four counts to a period of incarceration, the minimum of which was 4 years and the maximum of which was 12 years, said sentences to run consecutively.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Gibbons, Thompson and Brown, JJ., concur.